48 N.Y.2d 643 (1979)
Pedro V. Delgado, an Infant, by his Parent and Natural Guardian, Pedro Delgado, et al., Appellants,
v.
Board of Education of Union Free School District No. 1 of the Towns of Greenburgh and Mount Pleasant, Defendant and Third-Party Plaintiff-Respondent. Board of Education of Mount Pleasant Central School District, Thornwood, Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued September 13, 1979.
Decided September 18, 1979.
Warren J. Schneider, Irving J. Neimark and Jacob W. Friedman for appellants.
Donald A. Mead and Richard L. Magro for defendant and third-party plaintiff-respondent.
Eugene J. McGuinness and Louis D. Broccoli for third-party defendant-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs (see Pfohl v Wipperman, 34 N.Y.2d 597).